Citation Nr: 0314593	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  94-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and M. C. W-G.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to April 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 1994 by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A decision of the Board in January 1978 denied the veteran's 
claim of entitlement to service connection for schizophrenia.  
A decision of the Board in September 1987 found that a new 
factual basis to warrant reopening of the claim had not been 
presented.  Thereafter, the veteran submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
that the additional evidence was not new and material, and 
the current appeal ensued.  A decision of the Board in August 
1996 found that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
schizophrenia and remanded the case to the RO for further 
development of the evidence.  

A decision of the Board on June 17, 1999, denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's June 17, 1999, decision and remanded the matter to 
the Board for further proceedings, to include obtaining 
records from the Social Security Administration.  In February 
2001, the Board remanded this case to the RO for further 
development of the evidence.  The case was returned to the 
Board in March 2003.

On September 13, 1995, the veteran appeared and testified at 
a personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.




REMAND

The Board notes that, on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

In a letter dated March 24, 2003, the Board notified the 
veteran in specific terms of the evidence which would be 
needed to substantiate his claim and that he was expected to 
obtain and submit the evidence needed to substantiate his 
claim.  However, in Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), the United States Court of Appeals for the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and that the claimant has "not less 
than 30 days to respond to the notice" is invalid because it 
is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  As matters stand, the 
record has a procedural defect in the notice required under 
the VCAA which may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the RO in 
order to satisfy VA's duty to notify the veteran.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.	The RO should notify the veteran, pursuant to the 
VCAA, of any information, and any medical or lay 
evidence not previously provided to VA, which is 
necessary to substantiate his claim on appeal and 
whether VA or the claimant is expected to obtain any 
such evidence.
2.	The RO should allow the veteran the period of time 
provided by law for a response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the veteran due process of law and the notice required by the 
VCAA.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




